Hill, Justice.
This is a continuation of Vowell v. Carmichael, 235 Ga. 387 (1975).
On August 6,1975, the trial court granted appellees’ motion for and entered an order requiring appellants to submit to the taking of their depositions by appellees and to pay attorney fees for the time and trouble of counsel for appellees caused by appellants’ failure to respond to an earlier notice of taking depositions.
Appellants appeal from that August 6 order. That order is not final or appealable and no certificate for immediate review thereof was obtained. Code Ann. § 6-701 (a). Appellants contend that because there was an appealable order which was the basis of appeal in Vowell v. Carmichael, supra, the August 6 order is appealable under Code Ann. § 6-701 (b).
The record in the earlier Vowell case was docketed in this court on July 24, 1975, after which briefs were filed, etc. The record in this appeal was docketed August 29.
Code Ann. § 6-701 (b), on which appellants rely, provides in pertinent part that "Where an appeal is taken under any provision of paragraph (a) above, all judgments, rulings or orders rendered in the case which are raised on appeal... shall be reviewed and determined by the appellate court, without regard to the appealability of such judgment, ruling or order standing alone . . .” (Emphasis supplied.)
Code Ann. § 6-701 (b) affords appellate review of orders rendered in the case which are not themselves final or otherwise appealable under Code Ann. § 6-701 (a). However, Code Ann. § 6-701 (b) affords appellate review only of orders "which are raised on appeal” of an appealable order. Code Ann. § 6-701 (b) does not afford appellate review of nonappealable orders rendered after the appeal is docketed in this court; i.e., Code Ann. § 6-701 (b) is not applicable to nonappealable orders entered by the trial court subsequent to the appeal. See Graham v. *411Haley, 224 Ga. 498 (4) (162 SE2d 346) (1968).
Submitted October 15, 1975
Decided October 21, 1975.
Boatright & Boatright, J. Laddie Boatright, Elsie H. Griner, for appellants.
Perry, Walters, Lippitt & Custer, H. H. Perry, Jr., for appellees.
The order appealed from is not appealable in this case.

Appeal dismissed.


All the Justices concur.